Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CHINA 201711453932.1, filed on 12/28/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


This office action is in response to the Preliminary amendment filed 09/30/2020.
Claims 1-8, 9-16, 17 are pending.

Claim Objections
Claim 17 is objected to because of the following informalities:  “A storage medium, wherein the storage medium stores program code” should be replaced by -- A non-transitory storage medium, wherein the storage medium stores program code ----.  Appropriate correction is required.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2-6, 8, 9, 10-14, 16, 17   is/are rejected under 35 U.S.C. 103 as being unpatentable over 20190174461 in view of 20160021516.
Regarding to claim 1, 20190174461 teaches a method, comprising:
 sending, by an access network device, indication information to user equipment, wherein the indication information (indication information (1 bit) indicates a manner of transmitting multicast data) [see Paragraph 0073]  is used to indicate a manner of receiving multicast data, and the receiving manner comprises a unicast manner and/or a multicast manner; 

 (In step S802, the base station indicates the transmitting device to transmit scheduling information according to the determined information transmitting manner, in order to cause the transmitting device to transmit the scheduling information for one unicast transmission by using single resource block of the plurality of resource blocks when the information transmitting manner is unicast, or to cause the transmitting device to transmit the scheduling information for one multicast or broadcast transmission by using one resource block pair of the plurality of resource blocks when the information transmitting manner is multicast) [see the abstract and Paragraphs 0060 & 0073]
sending, by the access network device, the multicast data in the unicast manner and/or the multicast manner indicated by the indication information [see the abstract and Paragraphs 0060 & 0073] [see Paragraphs 0007 & 0008 & 0009 & 0012 & 0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0038 & 0041 & 0043 & 0045 & 0046 & 0048 & 0049 & 0051 & 0052 & 0054 & 0055 – 0100]. 
However, 20190174461 does not explicitly teach multicast service.
20160021516, from the same or similar fields of endeavor, teaches multicast service (MBMS) [see Paragraph 0019 & 0183 & 0356 & 0368].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190174461 in 

Regarding to claim 2, 20190174461 and 20160021516 teach the limitations of claim 1 above.
However, 20190174461 does not explicitly teach sending, by the access network device, configuration information to the user equipment, wherein the configuration information is used to receive the multicast service data. 20160021516, from the same or similar fields of endeavor, teaches sending, by the access network device, configuration information to the user equipment, wherein the configuration information is used to receive the multicast service data (After the receiving unit 601 receives the MBMS configuration information and the MBMS service data, a processing manner of the processing unit 602 is the same as that when the UE is in the RRC idle state) [see Paragraph 0505]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190174461 in view of 20160021516 because 20160021516 suggests that an objective of the present invention is to provide a data transmission method and apparatus, applied to an MBMS service transmission process, so that a dynamic notification message initiated by a 




Regarding to claim 3, 20190174461 and 20160021516 teach the limitations of claim 2 above.
However, 20190174461 does not explicitly teach wherein the configuration information comprises: at least one of configuration information of a multicast bearer, multicast session information corresponding to the multicast bearer, logical channel information of the multicast bearer, multicast scheduling identifier information, information about a transmission channel for sending the multicast service data in the multicast manner, information about a transmission channel for sending the multicast service data in the unicast manner, multicast logical channel information, measurement configuration information of the transmission channel of the multicast service data, and multicast-associated unicast configuration information. 20160021516, from the same or similar fields of endeavor, teaches wherein the configuration information comprises: at least one of configuration information of a multicast bearer, multicast session information corresponding to the multicast bearer, logical channel information of the multicast bearer, multicast scheduling identifier information, information about a transmission channel for sending the multicast service data in the multicast manner, information about a transmission channel for sending the 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190174461 in view of 20160021516 because 20160021516 suggests that an objective of the present invention is to provide a data transmission method and apparatus, applied to an MBMS service transmission process, so that a dynamic notification message initiated by a network can be received, and when the network needs to send MBMS service data, a UE can receive the MBMS service data in time.

Regarding to claim 4, 20190174461 and 20160021516 teach the limitations of claim 1 above.
However, 20190174461 does not explicitly teach receiving, by the access network device, multicast service information sent by the user equipment or a core network device, wherein the multicast service information is used to instruct the user equipment to receive the multicast service data, and the multicast service information comprises identifier information of the user equipment and identifier information of a multicast service. 
20160021516, from the same or similar fields of endeavor, teaches receiving, by the access network device, multicast service information sent by the user equipment or a core network device, wherein the multicast service information is used to instruct the user equipment to receive the multicast service data, and the multicast service information comprises identifier information of the user equipment and identifier information of a multicast service  [see Paragraphs 0019 & 0183 & 0356 & 0368 & 0371 & )421 & 0429 & 0445 & 0458 & 0460]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190174461 in view of 20160021516 because 20160021516 suggests that an objective of the present invention is to provide a data transmission method and apparatus, applied to an MBMS service transmission process, so that a dynamic notification message initiated by a network can be received, and when the network needs to send MBMS service data, a UE can receive the MBMS service data in time.


Regarding to claim 5, 20190174461 and 20160021516 teach the limitations of claim 4 above.
	However, 20190174461 does not explicitly teach wherein the receiving, by the access network device, multicast service information sent by the user equipment or the core network device comprises: receiving, by the access network device, a multicast session establishment request sent by the core network device, wherein the multicast session establishment request comprises the identifier information of the user equipment and the identifier information of the multicast service; or receiving, by the 
	20160021516, from the same or similar fields of endeavor, teaches wherein the receiving, by the access network device, multicast service information sent by the user equipment or the core network device comprises: receiving, by the access network device, a multicast session establishment request sent by the core network device, wherein the multicast session establishment request comprises the identifier information of the user equipment and the identifier information of the multicast service; or receiving, by the access network device, multicast member change information sent by the core network device or the user equipment  [see Paragraphs 0019 & 0183 & 0356 & 0368 & 0371 & )421 & 0429 & 0445 & 0458 & 0460]. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190174461 in view of 20160021516 because 20160021516 suggests that an objective of the present invention is to provide a data transmission method and apparatus, applied to an MBMS service transmission process, so that a dynamic notification message initiated by a network can be received, and when the network needs to send MBMS service data, a UE can receive the MBMS service data in time.

Regarding to claim 6, 20190174461 further teaches instructing, by the access network device based on a quantity of user equipments that receive the multicast service data, the user equipment to receive the multicast service data in the unicast manner and/or or receiving, by the access network device, channel measurement information sent by the user equipment, and instructing, based on the channel measurement information, the user equipment to receive the multicast service data in the unicast manner and/or the multicast manner [see Paragraphs 0007 & 0008 & 0009 & 0012 & 0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0038 & 0041 & 0043 & 0045 & 0046 & 0048 & 0049 & 0051 & 0052 & 0054 & 0055 – 0100] .

Regarding to claim 8, 20190174461 further teaches sending, by the access network device, at least one data packet in the multicast service data in the unicast manner as instructed by the user equipment; or sending, by the access network device, at least one data packet in the multicast service data in the unicast manner as indicated by the core network device; or sending, by the access network device, at least one data packet in the multicast service data in the unicast manner based on type information of the at least one data packet  [see Paragraphs 0007 & 0008 & 0009 & 0012 & 0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0038 & 0041 & 0043 & 0045 & 0046 & 0048 & 0049 & 0051 & 0052 & 0054 & 0055 – 0100]. 



Regarding to claim 9, 20190174461 teaches a device, comprising: a processor; a memory; and a transceiver; wherein: the processor, the memory, and the transceiver are connected in a manner supporting communication; the memory stores program code; and the processor is configured to read the program code and cooperate with the transceiver to:
send indication information to user equipment, wherein the indication information (indication information (1 bit) indicates a manner of transmitting multicast data) [see Paragraph 0073]  is used to indicate a manner of receiving multicast data, and the receiving manner comprises a unicast manner and/or a multicast manner; 
(the scheduling information transmitted by the transmitting device may include indication information indicating the information transmitting manner, so that the receiving device can acquire the information transmitting manner of the transmitting device according to the indication information. Alternatively, the indication information may occupy 1 bit.) [see Paragraph 0073] 
 (In step S802, the base station indicates the transmitting device to transmit scheduling information according to the determined information transmitting manner, in order to cause the transmitting device to transmit the scheduling information for one unicast transmission by using single resource block of the plurality of resource blocks when the information transmitting manner is unicast, or to cause the transmitting device to transmit the scheduling information for one multicast or broadcast transmission by using one resource block pair of the plurality of resource blocks when the information transmitting manner is multicast) [see the abstract and Paragraphs 0060 & 0073]
or the multicast manner indicated by the indication information [see the abstract and Paragraphs 0060 & 0073] [see Paragraphs 0007 & 0008 & 0009 & 0012 & 0030 & 0031 & 0034 & 0035 & 0036 & 0037 & 0038 & 0041 & 0043 & 0045 & 0046 & 0048 & 0049 & 0051 & 0052 & 0054 & 0055 – 0100]. 
However, 20190174461 does not explicitly teach multicast service.
20160021516, from the same or similar fields of endeavor, teaches multicast service (MBMS) [see Paragraph 0019 & 0183 & 0356 & 0368].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190174461 in view of 20160021516 because 20160021516 suggests that an objective of the present invention is to provide a data transmission method and apparatus, applied to an MBMS service transmission process, so that a dynamic notification message initiated by a network can be received, and when the network needs to send MBMS service data, a UE can receive the MBMS service data in time.

Regarding to claim 10, claim 10 is rejected the same limitations of claim 2 above.
Regarding to claim 11, claim 11 is rejected the same limitations of claim 3 above.
Regarding to claim 12, claim 12 is rejected the same limitations of claim 4 above.
Regarding to claim 13, claim 13 is rejected the same limitations of claim 5 above.
Regarding to claim 14, claim 14 is rejected the same limitations of claim 6 above.
Regarding to claim 16, claim 14 is rejected the same limitations of claim 8 above.


send indication information to user equipment, wherein the indication information (indication information (1 bit) indicates a manner of transmitting multicast data) [see Paragraph 0073]  is used to indicate a manner of receiving multicast data, and the receiving manner comprises a unicast manner and/or a multicast manner; 
(the scheduling information transmitted by the transmitting device may include indication information indicating the information transmitting manner, so that the receiving device can acquire the information transmitting manner of the transmitting device according to the indication information. Alternatively, the indication information may occupy 1 bit.) [see Paragraph 0073] 
 (In step S802, the base station indicates the transmitting device to transmit scheduling information according to the determined information transmitting manner, in order to cause the transmitting device to transmit the scheduling information for one unicast transmission by using single resource block of the plurality of resource blocks when the information transmitting manner is unicast, or to cause the transmitting device to transmit the scheduling information for one multicast or broadcast transmission by using one resource block pair of the plurality of resource blocks when the information transmitting manner is multicast) [see the abstract and Paragraphs 0060 & 0073]
send the multicast data in the unicast manner and/or the multicast manner indicated by the indication information [see the abstract and Paragraphs 0060 & 0073] [see 
However, 20190174461 does not explicitly teach multicast service.
20160021516, from the same or similar fields of endeavor, teaches multicast service (MBMS) [see Paragraph 0019 & 0183 & 0356 & 0368].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing data of the claimed invention to modify the system of 20190174461 in view of 20160021516 because 20160021516 suggests that an objective of the present invention is to provide a data transmission method and apparatus, applied to an MBMS service transmission process, so that a dynamic notification message initiated by a network can be received, and when the network needs to send MBMS service data, a UE can receive the MBMS service data in time.

Allowable Subject Matter
Claims 7, 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG T HO whose telephone number is (571)272-3133.  The examiner can normally be reached on 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles C Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.